Title: To Thomas Jefferson from Rufus Low, 5 June 1801
From: Low, Rufus
To: Jefferson, Thomas


               
                  Sir.
                  Boston 5th. June 1801
               
               I hope you will pardon me for troubling you by letter, when you Consider the Cause of it. I went Sailing master of the Essex frigate to Batavia; and back again to New York with Capt. Preble. which you will see by the enclosed letter a coppy of which I wrote to Mr. Stoddert Secretary of the Navy at that time dated at New-York. without Receiving any answer since. The cause of it might have Risen [from] Capt. Preble’s unfriendly disposition towards me; Which will appear from his Reducing the wages of Cerille Felice near forty dollars, who belonged to me as an apprentice. To prove the same I enclose a Certificate given me by the purser of the Essex Frigate Relating to the same. I hope you will please to order the balance to be paid which was faithfully Earned by Cerille Felice. So far as Relates to myself, I have been Ready to Return on board any Ship in the Navy, where I might have been wanted; ever since Jany. last, Altho Capt Preble did not prove friendly to me in procuring my warrant. I hope you will please to deal with me in the Same Manner as you do with the other Officers who have been in the Navy. I must Request you to forward to me your determinations at Boston, where I shall Readily await your orders.
               Sir with the greatest Respect I have the honor to be your most obedient [and] very humble Servant
               
                  
                     Rufus Low
                  
               
            